Citation Nr: 0526232	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of midline fracture of the left ulna and radius, with closed 
reduction and intramedullary nail transfixing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO rating decision which, in 
pertinent part, assigned a 10 percent rating for neurological 
deficit, as a residual of fracture of the mid-shaft of the 
left ulna and radius, effective from March 19, 2001.  By July 
2004 decision, the Board granted a 20 percent rating for 
residuals of the service-connected mid-line fracture of the 
left ulna and radius, with closed reduction and 
intramedullary nail transfixing.  The veteran filed an appeal 
of the Board's decision with the Court of Appeals for 
Veteran's Claims (Court).  In June 2005 the Court granted a 
Joint Motion for Remand.  

The veteran has contended on several occasions, most recently 
in June 2005, that his service connected left arm disability 
precludes him from working his usual occupation, which 
reportedly involves moving furniture.  Thus, it appears that 
the veteran has raised a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU rating).  As the RO has yet to address 
whether the veteran may be entitled to a TDIU rating, this 
issue is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated above, in June 2005 the parties (VA and the 
veteran) filed a Joint Motion for Remand, essentially 
claiming that the Board failed to provide adequate reasons 
and bases for its decision to deny a separate rating for 
degenerative changes in the left elbow.  The parties to the 
Joint Motion agreed with the part of the Board's decision 
that granted an increased, 20 percent, rating for 
neurological residuals of his service-connected left arm 
disability.  The parties requested that the Court vacate the 
Board's July 2004 decision, in part, for purposes of allowing 
the Board to adequately address whether the veteran should be 
entitled to a separate rating for the degenerative changes 
and limitation of motion in his left elbow, pursuant to 
Diagnostic Code 5003.  In June 2005 the Court granted the 
Joint Motion and remanded the matter for compliance with the 
instructions in the Joint Motion.

In order to satisfy VA's duty to assist the veteran, this 
matter must be remanded.  The record reflects that the 
veteran has made recent statements which raise questions as 
to the current severity of his service-connected left arm 
disability, as well as the impact of his service-connected 
left arm disability on his ability to work.  In that regard, 
the Board notes that the veteran last underwent a VA 
examination in February 2002 to assess the severity of his 
service-connected left arm disability, and he has essentially 
claimed that his service-connected left arm disability has 
worsened since the last VA examination.  The Court has held 
that VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  Due to the length of time since the last 
VA examination and the veteran's contentions that his 
service-connected left arm disability have worsened, he 
should be scheduled for a current VA examination.  
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

Prior to the VA examination, with the veteran's assistance, 
any recent treatment records, VA or private, pertaining to 
the service-connected left arm disability should be obtained 
and associated with the claims file.  38 U.S.C.A. § 5103A(b), 
38 C.F.R. § 3.159(c)(1)-(2).  This should specifically 
include a copy of the MRI report, for which he claims he is 
scheduled in October 2005.  This should also include copies 
of any relevant treatment records from Oakland Park 
Outpatient Clinic, from which the veteran claims he received 
treatment for his left arm.  The record reflects that the 
veteran submitted an Authorization for Release of Information 
for the Oakland Park Outpatient Clinic in June 2005.

The veteran has repeatedly contended that his service-
connected left arm disability has affected his ability to 
work, and that he has had to stop working.  Thus, he appears 
to be arguing that an extraschedular evaluation should be 
assigned, under 38 C.F.R. § 3.321(b)(1), on the basis of 
marked interference with employment.  Thus, any records 
pertaining to the effect of his left arm on his ability to 
work should be obtained and the issue of whether the 
veteran's case presents such an exceptional or unusual 
disability picture such that an extraschedular evaluation 
under provisions of 38 C.F.R. § 3.321(b)(1) should be 
assigned, should be considered.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2004).

Accordingly, this matter is remanded for the following:

1.  Obtain complete and current treatment 
records for the veteran, pertaining to 
treatment for his left arm only, for the 
period from March 2001 to the present.  
This should specifically include a copy 
of the MRI report which he has claimed is 
scheduled for October 2005.

2.  With any assistance needed from the 
veteran, obtain a copy of complete 
treatment records for him from the 
Oakland Park Outpatient Clinic, 
pertaining to treatment for his left arm 
only.  

3.  Request that the veteran provide 
information regarding any records 
(treatment, employment, etc.) that may 
support his claim that his service-
connected left arm disability has 
affected his ability to work.  With any 
assistance needed from the veteran, 
obtain any records reported by the 
veteran.  

4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature and current 
severity of the service-connected left 
arm disability.  The examiner(s) should 
review the veteran's claims folder in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner(s) should fully describe the 
neurological and orthopedic symptoms and 
impairment associated with the veteran's 
service-connected left arm disability.  
The examiner should discuss the current 
nature, extent, and disabling 
manifestations of the veteran's service- 
connected left ulnar nerve residuals.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. The complete examination findings, 
along with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  Review the record and readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 


